Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 103  as being unpatentable by Hadad et al. [US 20200202997 A1, December 10, 2019], in view of Dubey et al. [US 10439921 B1, November 19, 2015], further in view of Ignatyev [US 20210044535 A1, 2019-08-07].

With respect to claims 1, 8 and 15, Hadad teaches the claims limitations of the method, system and computer-readable instructions comprising: 
 receiving data from a plurality of data sources; aggregating the data within a data structure configured ([0009] collecting and aggregating data from a plurality of different sources, wherein the data comprises different types or forms of data); for managing large-scale data ([0044] the platform can be implemented using a serverless architecture with autonomous functions to process large volumes of health and nutritional data as the data is being streamed through the platform);
identifying a plurality of data portions within the data structure ([0012] the collecting and aggregating of the data may include storing the data in a plurality of streams. The processing of the data may further include executing lambda functions on the data stored in the plurality of streams, upon occurrence of different conditions. The lambda functions may be executed only when the data is collected and stored in the plurality of streams. The executing of the lambda functions on the stored data is configured to channel and transfer each row of data to a relevant stream from the plurality of streams. The data can be advanced along a data pipeline by cascading from one stream to another stream of the plurality of streams); 
asynchronously processing a selected data portion based on at least one sub-process to generate at least one processed data object ([0088] the retrieving module 230 may comprise a set of processing functions that can consolidate data from many different applications into a stream. The data can be consolidated in an asynchronous manner, and persist in the stream for a fixed period of time. After the data is received and consolidated into a stream, it can be directed as a data package to other modules for processing. The retrieving module may be decoupled from and independent of other modules. For example, the retrieving module may be only configured to collect and aggregate the data, and may not be configured to persist, store, or process the data.
[0104] FIG. 6,  the standardization module 270 may include a raw data storage module 620, a data sorting module 640, a diary 650, a data reduce module 660, a monitoring module 680, and a converting module 690. In other embodiments, the standardization module 270 may include different or additional data processing components. Components may be arranged serially, so that the stream may be processed in stages by multiple components in succession during preparation for data analysis or storage by the storage module 290. When data is updated and presented to the receiving module 210, the updates may be reflected in the streams in the standardization module 270); and
transmitting the at least one processed data object to a downstream process [e.g. transmit recommendations for each of a plurality of individual users] ([0081] FIG. 1, based on the analysis of the standardized structured data, the platform 150 can further generate personalized dietary and health advice or recommendations for each of a plurality of individual users. 
[0060] the platform 150 may include a set of components (or modules) that can transfer streaming data from and between one another. In some embodiments, the data may be stored in persistent queues using AMAZON.RTM. Kinesis data streams. In some embodiments, the data may comprise food, health, or nutritional data that is specific to one or more individual users).
Hadad does not teach prior to aggregating the data, modifying the data based on a geographic location parameter associated with geographic customer usage pertaining to a consumer data service that provides allocated data allowances to a plurality of customers.
Dubey teaches prior to aggregating the data [e.g. usage data] (col.4, lines 24-46, for any given application performance parameter, performance data may be collected from an aggregate number of devices. For example, for the CPU usage parameter, the memory usage parameter, and/or the battery usage parameter, historical usage data relating to these parameters and associated with execution of a respective instance of an application on each of any number of user devices may be collected over a period of time. This historical usage data may then be used as benchmark performance data for the application on a particular user device. This benchmark performance data may then be modified, supplemented, etc. using performance data dynamically determined on the particular user device…), modifying the data [e.g. collecting additional application usage data] based on a geographic location parameter associated with geographic customer usage [e.g. based on a change in a location of the user device 102] (col. 20, lines 9-25, historical application usage data relating to a device location parameter, a time parameter, or the like may be collected…
col. 21, lines 12-35, based on a change in a location of the user device 102, additional application usage data that is specific to the user device 102 or that is collected from multiple user devices may be generated. The additional application usage data may indicate additional/different device locations, in connection with which one or more applications are launched, executed, or interacted with by a user), pertaining to a consumer data service [e.g. Fig. 2, 202, navigation application (or other application that uses location-based services)] that provides allocated data allowances [e.g. benchmark performance data] to a plurality of devices [e.g. multiple user devices] (col.4, lines 24-46, the historical usage data may be used as benchmark performance data for the application on a particular user device. This benchmark performance data may then be modified, supplemented, etc. using performance data dynamically determined on the particular user device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Hadad with modifying parameter associated with customer usage before aggregation process of Dubey. Such a modification would provide an association between a performance parameter and an executable application be customizable (Dubey, col. 2, line 67 - col. 3, line 4). 
Hadad as modified by Dubey does not explicitly teach customer usage pertaining to a consumer data service that provides allocated data allowances to a plurality of customers.
Ignatyev teaches customer usage pertaining to a consumer data service [e.g. tenant's “consumption” of platform infrastructure resources] that provides allocated data allowances [e.g. the allocation of platform infrastructure resources] to a plurality of customers [e.g. tenants] ([0012] a multi-tenant platform operator or administrator to make more optimal decisions with regards to the allocation of platform infrastructure resources (such as computational capabilities, data storage, etc.) among one or more tenants or accounts. In some embodiments, the inventive methods construct a data “signature” for a set of identified users, accounts, or tenants, where the signature contains data regarding the user, account, or tenant's “consumption” of platform infrastructure resources. This consumption may be expressed in terms of any suitable metric, such as a value or number that represents the number or relative number of events that the user, account, or tenant has initiated within a specified time frame, the number of CPU cycles utilized by the user, account, or tenant during a specific time interval, or the maximum amount of data storage utilized within a specified time frame, with the origin of the time frame(s) involved being synchronized for all users, regardless of location and local time zone).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Hadad as modified by Dubey with providing allocated data allowances to a plurality of customers of Ignatyev. Such a modification would provide ways to characterize resource usage data by account or tenant, and to process that data to enable platform operators and administrators to make more optimal decisions regarding allocation or allocation changes for platform infrastructure resources (Ignatyev [0006]). 

With respect to dependent claim 2, Hadad as modified by Dubey and Ignatyev further teaches wherein the received data comprises customer usage data related to the consumer data service (Ignatyev [0012] tenant's “consumption” of platform infrastructure resources] provided to a plurality of customers and wherein the usage parameter relates to geographic usage by the plurality of customers (Dubey, col. 3, lines 19-25, respective performance data may be determined for each performance parameter associated with an application. For example, assuming that a network connectivity parameter, a GPS parameter, a CPU usage parameter, a memory usage parameter, and a battery usage parameter are associated with an application, respective performance data may be determined for each of these parameters).

With respect to dependent claim 3, Hadad as modified by Dubey and Ignatyev further teaches wherein the data structure is a nontransactional and horizontally scalable distributed database that is agnostic as to formats or hierarchies associated with records stored therein (Hadad [0010] the plurality of different sources may include two or more of the following: mobile devices, wearable devices, medical devices, home appliances, or healthcare databases….the healthcare databases may include genetic databases, blood test database, biome databases, or electronic medical records (EMR)).

With respect to dependent claim 4, Hadad as modified by Dubey and Ignatyev further teaches wherein identifying the plurality of data portions comprises: identifying the plurality of data portions that correspond to usage data associated with a particular customer or entity or usage data associated with a date range (Hadad [0018] a portion of the stored data may include a plurality of images captured using one or more imaging devices. A selected lambda function may be executed on the portion of the stored data, to detect whether any of the plurality of images comprises one or more food images that are to be analyzed for their nutritional contents. The one or more food images may be associated with timestamps and geolocations, thereby enabling temporal and spatial tracking of a user's food intake. The temporal and spatial tracking of the user's food intake may include predicting a time of consumption of a meal or a content of a meal).

With respect to dependent claim 5, Hadad as modified by Dubey and Ignatyev further teaches wherein transmitting the at least one processed data object to a downstream process further comprises: queueing each processed data object upon generation by its respective sub-process to be processed by the downstream process (Hadad [0060] the platform 150 may include a set of components (or modules) that can transfer streaming data from and between one another. In some embodiments, the data may be stored in persistent queues using AMAZON.RTM. Kinesis data streams. In some embodiments, the data may comprise food, health, or nutritional data that is specific to one or more individual users).

Regarding claims 9-12, 16-18; the instant claims recite substantially same limitations as the above rejected claims 2-5 and are therefore rejected under the same prior-art teachings.

Claims 6, 7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103  as being unpatentable by Hadad and Ignatyev, as applied to claims 1, 8 and 15, further in view of Stollman et al. [US 20190130394 A1, April 17, 2017].

With respect to dependent claim 6, Hadad as modified by Dubey and Ignatyev does not teach receiving an indication of a dispute as to accuracy of data generated by the downstream process; identifying, within the data structure, a data portion corresponding to data to which the dispute relates; and reprocessing the data portion to resolve the dispute.
Stollman teaches receiving an indication of a dispute as to accuracy of data generated by the downstream process; identifying, within the data structure, a data portion corresponding to data to which the dispute relates; and reprocessing the data portion to resolve the dispute ([0049-0050] the circumstance in which the transferee disputes the accuracy of the invoice 18. In such cases the transferee specifies the discrepancies with the transaction on the blockchain server 30. The blockchain server 30 provides an alert to the transferor that the identified discrepancies require review by at least the transferor. 
At this stage, the transferor has several options. First, the transferor can modify the prior transaction 18 to address the discrepancies noted by the transferee and alerted by the blockchain server 30, and sign a new transaction 18a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Hadad as modified by Dubey and Ignatyev with correcting the disputed data portion of Stollman. Such a modification would provide methods for validating the integrity of transactions before the recordation of the validated transactions (Stollman [0019]). 

With respect to dependent claim 7, Hadad as modified by Dubey, Ignatyev and Stollman further teaches wherein identifying the data portion corresponding to the data generated by the downstream process comprises: identifying the data portion within the data structure associated with a customer or entity that initiated the dispute (Stollman [0050] the transferor has several options. First, the transferor can modify the prior transaction 18 to address the discrepancies noted by the transferee and alerted by the blockchain server 30, and sign a new transaction 18a).

Regarding claims 13, 14, 19 and 20; the instant claims recite substantially 

Response to Amendment
In response to the 05/09/2022 office action claims 1, 8 and 15 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 08/09/2022 have been considered. 
Applicant argues (page 8) Hadad, Dubey, and Ignatyev fail to teach or suggest “modifying aggregated data based on a geographic location parameter associated with geographic customer usage,” as required by claims 1, 8, and 15, as amended.

Examiner’s response:
		 Dubey in col.4, 24-46 teaches modifying the data [e.g. collecting additional application usage data] based on a geographic location parameter associated with geographic customer usage [e.g. based on a change in a location of the user device 102, The additional application usage data may indicate additional/different device locations].
 
		As shown above Hadad as modified by Dubey and Ignatyev teaches the method as claimed.
		The dependent claims in view of the combination of references are rejected for the same reason given above in favor of independent claims. Therefore, in view of the response set forth above, the rejections of the claims are sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153